03/21/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                          February 21, 2018

                                           IN RE TAJ’ M.

                     Appeal from the Juvenile Court for Shelby County
                       No. BB5203 David S. Walker, Special Judge
                         ___________________________________

                                  No. W2017-01142-COA-R3-JV


This is one of several separate appeals filed with this court that arise directly or indirectly
out of a dependent and neglect petition, a custody and child support proceeding, and an
administrative order by the juvenile court. The administrative order required escort of the
appellant by a deputy sheriff any time the appellant was in the building housing the
Juvenile Court of Memphis and Shelby County “to enforce order in the court’s immediate
presence and as near thereto as is necessary to prevent interruption, disturbance, or
hindrance to its proceedings.” The juvenile court case from which this appeal arises, case
number BB5203, was a dependent and neglect petition the appellant voluntarily
dismissed by court order entered on September 24, 2015. Although the appellant
remained a party to one or more separate juvenile court cases involving custody and child
support of the same minor child, the order dismissing this case was a final judgment from
which an appeal could be taken in 2015. Tenn. R. App. P. 4(a) requires that a notice of
appeal be filed with and received by the clerk within thirty days after entry of the
judgment appealed. The notice of appeal challenging the judgment entered in this case
was not filed until December 17, 2016, more than one year after the 2015 final judgment
was entered. Therefore, it is untimely. Because the failure to file a timely notice of appeal
deprives this court of jurisdiction to hear the matter, this appeal is dismissed.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which J.
STEVEN STAFFORD, P.J. W.S., and BRANDON O. GIBSON, J., joined.

Pamela M., Memphis, Tennessee, Pro Se1.


        1
           This court has a policy of protecting the identity of children in dependency and neglect cases by
initializing the last names of the parties.
                                   MEMORANDUM OPINION2

        This case began when the appellant, Pamela M., filed a dependency and neglect
petition in Shelby County Juvenile Court on September 10, 2015, asserting that she
became concerned about her son’s safety when she dropped him off for visitation with his
father, Julius S. When the petition was filed, at least one related case was already pending
in which the appellant was seeking, inter alia, child support from Julius S., that being
case number V9166.3

       When this case came on for hearing, the judge advised the appellant and the
child’s father, who was in attendance, that the respondent in a dependency and neglect
proceeding had a right to be represented by an attorney and that an attorney would be
appointed for the father if he was indigent and requested appointment of counsel. When
the judge indicated that the appointment of counsel may require that the case be
continued so that an attorney would have proper time to investigate the allegations, Ms.
M. stated that she wanted to voluntarily dismiss her dependency and neglect petition so
she could proceed with the scheduled hearing in the custody case, juvenile court case
number V9166. The foregoing facts were revealed in the final judgment that was entered
by the juvenile court in this case on September 24, 2015, which reads in relevant part:

        This cause came on to be heard on September 24, 2015 before the
        Honorable David S. Walker, Special Judge of the Juvenile Court of
        Memphis and Shelby County, Tennessee upon Dependent and Neglect
        Petitions filed on September 10, 2015 by the mother, Pamela [M.]. The
        mother, Pamela [M.], the father, Julius [S.] and the guardian ad litem,
        Autumn Chastain having appeared before the Court. At the beginning of the
        hearing the Special Judge advised that in a dependency and neglect
        proceeding that the respondent, father had a right to be represented by an
        attorney and that an attorney would be appointed for the father if he was

        2
          Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by
memorandum opinion when a formal opinion would have no precedential value. When a case is decided
by memorandum opinion it shall be designated ‘MEMORANDUM OPINION,’ shall not be published,
and shall not be cited or relied on for any reason in any unrelated case.”
        3
          Documents in the technical record also make reference to juvenile court case number BB3349,
which also appears to pertain to the parties’ respective rights to their child, but what transpired in the
other cases is unclear. The uncertainty is principally due to the fact that the appellant is pro se, her brief
provides very little relevant information, the Statement of the Case is one sentence, providing no relevant
information concerning the dependency and neglect proceedings, and the father did not file an appellee’s
brief. The few facts mentioned in this opinion have been garnered from a technical record of a case that
was dismissed pursuant to a final order on September 24, 2015, which was entered one year before the
notice of appeal was filed.


                                                    -2-
       indigent and requested appointment of counsel. The Special Judge further
       indicated that the appointment of counsel issue may require that the case be
       continued so that an attorney would have proper time to investigate the
       allegations. The mother, Pamela [M.], stated that she wanted to
       voluntarily dismiss her dependency and neglect petitions, and proceed
       with the rehearing she had filed in the custody case under Docket
       number V9166. Upon statements of the parties and review of the record,
       the Special Judge finds that the Tennessee Department of Children's
       Services Caseworker, Lakieta Brown testified that she had no concerns if
       the Dependent and Neglect Petitions were dismissed by the mother, Pamela
       [M.]. The caseworker further testified that there were no issues with the
       home of the father, Julius [S.] based on her investigation. The Guardian Ad
       Litem, Autumn Chastain stated that on her investigation of the home of the
       father she had no concerns if the mother voluntarily dismissed her
       dependent and neglect petitions. The Court finds that at the request of the
       petitioner, Pamela [M.], the petitions should be dismissed.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED

       1. That the petitions be and are hereby dismissed.
                                             •••
       3. That this is a final order and is intended to resolve all issues before
       the Court; any matters not specifically otherwise addressed are hereby
       denied.
       4. That the petitioner shall pay the costs for which execution may issue.

(Emphasis added).

        After this case was dismissed, the appellant and the child’s father continued to
litigate custody and child support issues in the other juvenile court cases. During the
pendency of the other cases, but more than a year after the final judgment had been
entered in this case, the juvenile court entered an Administrative Order on October 28,
2016, requiring that the appellant be escorted by a Deputy Sheriff whenever she came to
the courthouse (“Escort Order”).4 The appellant appealed the Escort Order which has
been docketed in this court under appeal number W2017-00182-COA-R3-JV. Moreover,
in a related case in chancery court, the appellant sought a writ of certiorari, a temporary
restraining order, and injunctive relief from the Escort Order. Although this record
provides few details, it appears that the chancery court denied all three and dismissed the

       4
         Although this case was dismissed pursuant to a final judgment a year earlier, a copy of the
Escort Order was filed with the juvenile court’s record for this case. It appears that the Escort Order
erroneously referenced the case number of this case.


                                                 -3-
case. The appellant appealed the chancery court’s decision and the case was docketed in
this court under number W2016-00182-COA-R3-CV.

        Tenn. R. App. P. 4(a) requires that a notice of appeal be filed with and received by
the court clerk within thirty (30) days after entry of the judgment appealed. As stated
earlier, the final judgment in this dependent and neglect action, juvenile court case
number BB5203, was entered in September of 2015. The appellant did not file a notice to
appeal this case until December 17, 2016, which was more than thirty days after entry of
the final judgment in this case. “The thirty-day time limit for filing a notice of appeal is
mandatory and jurisdictional . . . .” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).
This court can neither waive nor extend the time period. Tenn. R. App. P. 2 and 21(b);
Flautt & Mann v. Council of City of Memphis, 285 S.W.3d 856, 868 n.1 (Tenn. Ct. App.
2008). The failure to file a timely notice of appeal deprives this court of jurisdiction to
hear the matter. Flautt & Mann, 285 S.W.3d at 868 n.1.

       Because the record reveals that the notice of appeal was not filed with and
received by the court clerk within thirty days after entry of the judgment appealed, this
appeal is untimely. Accordingly, it is dismissed.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against appellant Pamela M. for which execution may issue.


                                                  ________________________________
                                                  FRANK G. CLEMENT JR., P.J., M.S.




                                           -4-